Detailed Office Action

1.       A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR l.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR l.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on (03/22/2021) has been entered.

Notice of Pre-AIA  or AIA  Status

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

      Acknowledgements

3.        Upon new entry, the claims (1 -21) remain pending for examination, of which claims (1, 11 and 16) are the three (3) parallel running independent claims on record, being amended. Claims (16 -21) were added. 

3.1.	Examiner would like to thank Atty. Foley; (RN. 63,321) for the new list of amendments provided, clearly stated remarks and observations, and for the courtesy extended during prev. Interview recorded on date (03/17/2021).

3.2.	The newly filed lists of amendments provided overcomes the latest OA on record, and therefore the applied 35 USC 103 rejection is withdrawn, and a Notice of allowance appears as following; 

   Notice of Allowance

	          Reasons for Allowance

5.	The following is the Examiners statement of reasons for allowance:

5.1.	The amended Independent claims (1, 11 and 16) and the correspondent associated dependent claims, recite a methodology and apparatus for (e.g. a package deliver monitoring system, employing a particular modular architecture (Fig. 1), comprising a worker’s mounted camera (22), a mobile electronic device (Fig. 7) including a GUI (30, Fig. 6), plurality of communication links (204, 206, 208), a credential module (26) executed by mobile electronic device (30), to obtain credentials and identification information from a system’s remotely data storage (36). The system is able to determine location coordinates, identify specific targets in the area, record realtime image data, and activate/trigger additional command event as needed, via wirelessly communication links, as illustrated in at least Fig. (2); [Specs; Claims]).

5.2. 	The below group of Prior art (PA) presented on record (see Section 6), and specifically the combination over [Fu; et al. (US 10,389,983) in view of Herz; et al. (US 10,321,182)] fails to fairly disclose and/or suggest the new set of amended features, that combined with the rest of the steps-algorithm in the process, have no analogous in the Art at the time the invention was made/filed, and is therefore to be considered a novelty.

5.3.	For at least above arguments, Examiner is believed that present list of claims are constructed in such manner, it’s to be in condition for allowance. Dependent claims further limit the corresponded independent claims, and are also considered allowable.
       Prior Art citation

6.	The following List of prior art (PA) made of record and not relied upon, is considered pertinent to applicant's disclosure:

6.1.	Patent documentation

US 10321182 B2		Herz; et al.		H04N21/44218; H04N21/422; H04L67/12; 
US 10366586 B1		Leizerovich; et al.	G06K9/00342; G08B13/19608; 
US 10389983 B1		Fu; et al.		H04N7/185; H04N7/142; G08B3/10; 
US 10489742 B2		Cheruku; et al.	G06Q10/06315; G06K9/78; G06Q20/203; 
US 20160098670 A1	Oz; et al.		G06Q10/083; H04W4/40; H04W4/029; 

6.2.	Non-Patent documentation:

_ Technological Disruption and Innovation in Last-Mile Delivery; 2016.
_ Remote Retail Monitoring and Stock Assessment using Mobile Robots; 2014.
_ Real-time multi-target tracking by a cooperative distributed vision system; Takashi; 2002.

       CONCLUSIONS

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS PEREZ-FUENTES whose telephone number is (571) 270 -1168. The examiner can normally be reached on Monday-Friday 8am-5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, WILLIAM VAUGHN can be reached on (571) 272-3922. The fax phone number for the organization where this application or proceeding is assigned is (571) 272 -3922. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR, http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call (800) 786 -9199 (IN USA OR CANADA) or (571) 272 -1000.

/LUIS PEREZ-FUENTES/
Primary Examiner, Art Unit 2481.